Citation Nr: 1639562	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-36 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a mandibular torus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1975 to March 1979, and again from June 1979 to January 1995, when he retired.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the reopening of the Veteran's claim of entitlement to service connection for a mandibular torus, claimed as a lump on the gum.  The case was certified to the Board by the RO in Nashville, Tennessee.

In March 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

In August 2015, the Board, in part, reopened the claim of entitlement to service connection for a mandibular torus.  The Board remanded the reopened issue to the RO for additional development.  The case has now been returned to the Board.



FINDING OF FACT

The Veteran does not have current disability associated with a mandibular torus.



CONCLUSION OF LAW

The criteria for service connection for a mandibular torus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking service connection for a mandibular torus.  The Veteran submitted his claim in October 2008, and stated that the claimed condition was originally manifested while he was on active duty.  He has provided written statements and hearing testimony to that effect.

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice regarding his claim for service connection for a mandibular torus in correspondence dated in October 2008 (prior to the May 2009 rating decision).  His service connection claim was subsequently readjudicated, most recently in a December 2015 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any error in VA notice, and the Board has found no prejudicial or harmful error in VA notice.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Veteran's service medical treatment records and his VA and private treatment records have been associated with the evidence of record.  The Veteran provided testimony at a Board videoconference hearing conducted in March 2015.  The Veteran was afforded a VA dental examination in November 2015.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the August 2015 Board remand, VA treatment records were obtained and a VA dental examination was performed.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The November 2015 examination was conducted by a dental professional, and the associated report reflects review of the Veteran's dental history.  The examination included reports of the symptoms for the claimed gum disorder and demonstrated objective evaluations.  The examiner was able to assess and record the Veteran's dental health status, including the condition of his mandible.

The examination report was sufficiently detailed with recorded history and clinical findings; and produced a definitive opinion supported by an adequate rationale.  .  Therefore, the Board concludes that the Veteran was an afforded adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki.

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service dental treatment records reveal a diagnosis of torus mandibularis at tooth #22 was rendered in December 1984.  An October 1993 dental treatment note indicates that a bony mass had been present lingually at tooth #22 for ten years with no new growth or symptoms.  A February 1994 dental treatment note states that the Veteran had a one-centimeter firm elevation lingually attached in the area of tooth#22.  The Veteran was described as asymptomatic and it was noted that the lump had been present for many years.  There were no radiographic abnormalities.  The tentative diagnosis was unilateral mandibular torus.  The Veteran underwent a service separation examination in October 1994; the associated report indicates that the Veteran had a growth in the mouth of unknown etiology, for which no treatment had been given.  

Post-service, the Veteran was afforded a VA dental examination in April 1995; the examiner reviewed the service dental records.  On the current dental examination, there was a small bone exostosis present in the lingual area of tooth #22.  The examining dentist stated that this exostosis was benign.

In a letter from a private dentist who examined the Veteran in April 1997; it was reported that the Veteran needed the surgical removal of a left mandibular torus due to recurrent ulceration in the area.

VA treatment records reveal that the Veteran sought dental treatment in January 2005.  He complained of intermittent pain and swelling on the lingual side of tooth #22.  He said that this occurred every three months or so and lasted for one to three days.  On dental examination, there was a small exostosis of the lingual cortex at tooth #22.  The tissue was not inflamed or swollen and there was no infection.  The Veteran underwent a removal of the exostosis later that month.  A February 2005 VA dental treatment note states that the Veteran was doing well after the exostosis removal.  On dental examination, there was no swelling and no sign of acute infection.  Some slight gingival inflammation was present, but otherwise "things looked good."

The evidence includes letters from two private dentists dated in 2009.  The June 2009 letter states that the Veteran presented with a complaint of a torus in the mandibular lingual area of tooth #22 that he said would be sore when he ate.  Radiographic examination revealed no pathology associated with the area.  The torus was not ulcerated.  The July 2009 letter states that the Veteran presented with a complaint of occasional discomfort on the inside of his lower jaw.  Dental examination revealed a small exostosis on the lingual bone in the area of tooth # 21 and tooth #22.  No ulceration or redness was present in that area.  The Veteran said that he occasionally had discomfort in that area and that he did not have any pain currently.  The private dentist advised the Veteran that there was no pathology.

The Veteran was afforded another VA dental examination in June 2010; the examining dentist reviewed the claims file.  The dentist noted that the Veteran did not have any masticatory functional loss and there was no associated limitation on range of motion.  The dentist stated that a torus mandibularis is present in a large percentage of any population in various forms and that it did not represent pathology.  The dentist stated that the Veteran's torus mandibularis was only slightly noticeable to palpation and should be considered resolved.  

VA treatment records dated between 2007 and 2014 do not reveal any complaints related to the mandibular torus.  

The Veteran was most recently afforded a VA dental examination in November 2015; the examining dentist reviewed the claims file.  The Veteran described a history of a small lingual mandibular torus while in service that was removed in 2005.  The Veteran said that he was currently having problems with his teeth.  On dental examination, pantographic examination was accomplished and no bony abnormalities were noted.  The dentist stated that mandibular tori were considered a clinical finding and not a diagnosis of a pathological condition.  These were a variation of normal development that occurred in approximately ten percent of the population of the United States.  The dentist further stated that a torus was simply an irregular outgrowth of normal bone and did not typically require treatment.  The Veteran was noted to have had the small area removed in 2005, as an elective procedure.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has provided competent reports of occasional pain resulting from the torus, these reports are not credible in light of the numerous opinions to the effect that a torus would not be physiologically capable of producing such symptoms.  There have been repeated dental findings of no objective pathology; as evidenced by VA examinations conducted in April 1995, June 2010, and November 2015; and in the private and VA treatment records dated between 1997 and 2009. 

While a private dentist reported in 1997 that there was history of recurrent ulceration; this has not been shown on any subsequent evaluation and occurred long before the current claim.  As such, the report could not serve to show a current disability.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (current disability requirement requires evidence of the claimed disability at the time of claim as opposed to some time in the remote past); cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (the current disability requirement could be satisfied by evidence near the time of a claim for service connection)

Though the Veteran was initially found to have a mandibular torus in service that exists today, the Veteran does not currently have any diagnosed disorder or dental pathology associated with the exostosis as demonstrated by the VA medical examinations and the private medical evidence of record.  Therefore the Veteran does not have a current disability associated with his mandibular torus.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As such, the evidence is against the grant of service connection for mandibular torus.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a mandibular torus is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


